 
NON-U.S. AND NON-CANADIAN PRIVATE PLACEMENT


SUBSCRIPTION AGREEMENT
 


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE LAWS OF ANY STATE, AND ARE BEING ISSUED
IN RELIANCE UPON REGULATION S PROMULGATED UNDER THE ACT.  THESE SECURITIES MAY
NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE U.S. OR TO
U.S. PERSONS IN THE ABSENCE OF REGISTRATION OR THE AVAILABILITY OF AN EXEMPTION
FROM SUCH REGISTRATION. BY SUBSCRIBING TO THIS OFFER YOU ARE WARRANTING THAT YOU
ARE NOT A U.S. RESIDENT OR OTHERWISE SUBJECT TO THE JURISDICTION OF THE U.S.
 


REQUIREMENTS TO SUBSCRIBE - Subscribers please note that to fulfill this
subscription properly you must (a) read this document carefully and acquire
independent legal and investment advice as this document constitutes a binding
legal document, (b) fill in the amount of securities subscribed for in the
section “Amount Subscribed and Method of Payment” at page 2 below,  (c) check
off the appropriate exemption in Appendix I and sign Appendix I, (d) complete
the signature and information page at page 3, and (e) deliver this subscription
agreement and payment, in accordance with the section “Amount Subscribed and
Method of Payment” on page 2.
 


To:
SINOBIOMED INC. (referred to as the “Company”), with an address for notice and
delivery for the purposes of this agreement located at 981 Industrial Road,
Suite C, San Carlos, CA 94070.





The Company is offering to eligible investors, including the subscriber
(hereinafter referred to as the “Subscriber”) entering into this Subscription
Agreement (the “Agreement”) with the Company, on an exempt private placement
basis and on the terms of this Agreement, shares (the “Shares”) at a
subscription price of US$0.015 per Share.




The Shares are also herein referred to as the “Securities”.
 


This offering is not subject to the receipt of a minimum subscription amount and
any received subscription monies may be placed into the Company’s accounts and
employed by the Company immediately upon receipt and prior to acceptance and
issuance of any Shares.  The Company offers, and the Subscriber accepts, the
Shares on the terms and conditions as set forth in this Agreement.  This
Agreement is made specifically subject to the terms of the attached Schedule “A”
and Appendices, which are incorporated herein as terms.


 
 

--------------------------------------------------------------------------------

 
- 2 -
 
AMOUNT SUBSCRIBED AND METHOD OF PAYMENT


1.1           Subscription for Shares.  Based upon the terms and representations
of this Agreement given by each party to the other, the Subscriber hereby
irrevocably subscribes for and agrees to purchase 4,400,000 
Shares, at a subscription price of US$0.015 per Share, for aggregate
consideration of
$66,000 (the “Subscription Price”).


1.2           Method of Subscription.  Subscriptions for Shares shall be made
by:


(a) delivering to the Company an originally executed copy of this Agreement
(Note – please fill in the above section 1.1, complete and execute the Appendix
I, and fully complete the signature and information page at page 3), and


(b) payment of the Subscription Price in the following manner:



 
(i)
by wire transfer to the Company by the following wiring instructions:






 
Bank Info: 
Wells Fargo Bank

 
Bank Address:
420 Montgomery St, San Francisco, CA 94104, USA

 
Account Name:
Sinobiomed Inc.

 
Account Number:
7657260332

 
Swift Code:
WFBIUS6S



 
 

--------------------------------------------------------------------------------

 
- 3 -
 
IN WITNESS WHEREOF the Parties hereto have hereunto set their respective hands
and seals in the presence of their duly authorized signatories effective as at
the date first above written.


SUBSCRIPTION BY SUBSCRIBER:


SUBSCRIBER STATEMENT – I, the Subscriber, have sought such independent counsel
as I consider necessary and I have read this Agreement carefully and accept,
agree and acknowledge the representations and terms thereof in full and without
exception and agree that this Agreement constitutes the entire agreement between
us and there are no collateral representations or agreements.




Dated at                            , on this 1st  day of July, 2011.


REMEMBER:  The Subscriber must also carefully read Schedule “A” additional terms
of this Agreement and complete and sign Appendix I to declare his exemption
qualifying the subscriber as an eligible purchaser.




TECH VENTURES,
LP                                                                
Name of Subscriber - please print



By:
/s/ William M. Valtos    
P.O. Box 309 GT, Ugland House,

Signature of Subscriber
South Church Street, George Town, Grand Cayman,

 
 
Cayman Islands, BWI

Subscriber’s Address


WILLIAM M. VALTOS, JR.
Senior Managing Director, Tech Venture
Partners III, Ltd., General Partner of
Tech Ventures III, L.P.
Telephone Number 
+632 811 4611                                                       

 Telephone Number
 
 

Please print name of signing officer whose
signature appears above if different than
the name of the Subscriber printed above 
valtos@iccpgroup.com

e-mail address
 


ACCEPTANCE BY THE COMPANY:




SINOBIOMED INC. hereby accepts the above subscription by the Subscriber on this
_1st_ day of July, 2011.
 
/s/ George Yu, Chief Financial Officer

--------------------------------------------------------------------------------

By: Authorized Signatory
 
 
 

--------------------------------------------------------------------------------

 
- 4 -
 
APPENDIX I


FOREIGN EXEMPTION CERTIFICATE


IN THE MATTER OF SINOBIOMED INC.


(the “Company”)


In addition to the covenants, representations and warranties contained in the
Private Placement Subscription Agreement, to which this Appendix is attached,
the undersigned Subscriber covenants, represents and warrants to the Company as
follows:


The Subscriber warrants the Subscriber is not a US or Canadian subscriber.  The
Subscriber further warrants that the Subscriber is an eligible exempt investor
under the laws of the Subscriber’s country of domicile.  The Subscriber
therefore has no restriction in law to his right to subscribe for the Shares and
acknowledges that the Company is relying upon this in issuing the
Securities.  The Subscriber advises the Company that the Subscriber is exempt
from investment restriction in the Subscriber’s country of domicile by one or
more of the following (check appropriate category):


(   )           the Subscriber’s domicile laws do not restrict a citizen’s
investment;


(   )           the Subscriber is subscribing for an amount which constitutes an
exempt purchase amount in the


Subscriber’s jurisdiction which is
$                                                                                                                    ;


(   )           the Subscriber is exempt from registration in his jurisdiction
due to his net wealth (the minimum net


amount of which is
$                                                                                                                    );


(   )           the Subscriber is exempt due to a further exemption which is
described as:



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



The statements made in this Certificate are true.


DATED                                                     , 201_.
 

     
Name of Subscriber [Please Print]
         
Signature of Subscriber or Authorized Signatory of Subscriber
         
Name and Office of Authorized Signatory [Please Print]
         
Address of Subscriber



 
 

--------------------------------------------------------------------------------

 
- 5 -
 
SCHEDULE “A”


TO THE PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
OF
SINOBIOMED INC.




Article 1


SUBSCRIPTION FOR SECURITIES AND CONDITIONS OF SUBSCRIPTION
 
1.1 Acceptance of subscription or return of Subscription Price by the
Company.  The Company, upon acceptance by its board of directors of all or part
of this Subscription Agreement, hereby agrees to issue the Shares as fully paid
and non-assessable shares and to refund to the Subscriber any excess
subscription monies of the Subscription Price of any non-accepted portion of
this Subscription Agreement.  The Subscriber agrees and directs that where the
Subscriber has omitted to complete certain sections of this Agreement the
Company or its agents may complete such sections from the Company’s knowledge or
logic (such as, by way of example only and without limitation, inserting the
number of Shares subscribed based upon the funds tendered) or by direction by
the Subscriber by phone or otherwise.
 
1.2 Use of Funds before and after acceptance.  The subscription monies shall be
advanced immediately to the Company’s general fund to reserve the Subscriber’s
subscription, shall not be held in trust, may be employed by the Company for its
business purposes immediately and prior to acceptance and shall constitute
solely a reservation of subscription and advance of funds therefore.  The
Subscriber shall not demand return of its subscription unless the Shares have
not been issued for a period in excess of six months from the date of this
subscription and such demand may be fulfilled by acceptance and delivery of
subscribed Shares or return of funds, at the sole discretion of the
Company.  The Subscriber acknowledges that the funds to be raised from the
Shares are to be employed for the business of the Company in accordance with
management’s determination as to the best use of the same for the Company’s
business plan.  Notwithstanding any disclosure document or offering memorandum
or prospectus provided concurrent with this subscription, the Company reserves
the right at any time to alter its business plan in accordance with management’s
appreciation of the market for the goods and services of the Company and the
best use of the Company’s funds to advance its business, whether present or
future.
 
1.3 Subscriber’s eligibility for subscription.  The Subscriber acknowledges and
warrants (and has made diligent inquiries to so determine or has the
sophistication and knowledge to know his status without concern of error), on
which the Company relies, that the Subscriber is purchasing the Shares on a
private basis and without infraction of or impedance by his domicile laws, and,
the Subscriber has completed Appendix I to this Agreement, and the completion of
the same, whether signed or not, constitutes a true and accurate statement by
the Subscriber.
 
Article 2
 
INVESTMENT SUBSCRIPTION TERMS, CORPORATE DISCLOSURE AND GENERAL SUBSCRIBER
ACKNOWLEDGEMENTS AND WARRANTIES
 
2.1 Release of liability and indemnity.  The Subscriber agrees that in
consideration, in part, of the Company’s within acceptance of this subscription,
the Subscriber does hereby release, remise and forever discharge the Company and
its subsidiaries, directors, officers, employees, attorneys, agents, executors,
administrators, successors and assigns, of and from all manner of action and
causes of action, suits, debts, dues, accounts, bonds, covenants, trusts,
contracts, claims, damages and demands, whether known or unknown, suspected or
unsuspected and whether at law or in equity, which against the Company and/or
any of its subsidiaries, directors, officers, employees, attorneys, agents,
executors, administrators, successors and assigns, the Subscriber ever had, now
has, or which the Subscriber or any of them hereafter can, shall or may have by
reason of any matter arising from the within subscription or the use of funds or
the operation of the Company (collectively, the “Release”) except only for gross
negligence or fraud (and such shall constitute only objective willful act of
objective material wrongdoing, and such exception shall only apply against the
Company committing such gross negligence or fraud).  The Subscriber shall hold
harmless and indemnify the Company from and against, and shall compensate and
reimburse the same for, any loss, damage, claim, liability, fee (including
reasonable attorneys’ fees), demand, cost or expense (regardless of whether or
not such loss, damage, claim, liability, fee, demand, cost or expense relates to
a third-party claim) that is directly or indirectly suffered or incurred by the
Company, or to which the Company becomes subject, and that arises directly or
indirectly from, or relates directly or indirectly to, any inaccuracy in or
breach of any representation, warranty, covenant or obligation of the Subscriber
contained in this Agreement.  This Release is irrevocable and will not terminate
in any circumstances.
 
 
 

--------------------------------------------------------------------------------

 
- 6 -
 
2.2 The Subscriber’s representations, warranties and understandings.  The
Subscriber acknowledges, represents and warrants to the Company and understands
that:
 
(a)           Experience and counsel.  The Subscriber has the requisite
knowledge and experience in financial and business matters for properly
evaluating the risks of an investment in the Company and has sought all such
counsel as the Subscriber has considered advisable.
 
(b)           Adequacy of information.  The Subscriber has been given the
opportunity to ask questions of, and to receive answers from, the Company
concerning the terms and conditions of the offering and the Subscriber has
received all information regarding the Company reasonably requested by the
Subscriber in order to evaluate an investment in the Company.
 
(c)           Independent investigation.  In making a decision to invest in the
Company the Subscriber has relied solely upon independent investigations made by
the Subscriber, and the particular tax consequences arising from an investment
in the Company will depend upon the Subscriber’s individual circumstances and is
at his sole risk.
 
(d)           Principal.  The Subscriber is purchasing the Shares as principal
for the Subscriber’s own account and not for the benefit of any other person,
except as otherwise stated herein, and not with a view to the resale or
distribution of all or any of the Securities.
 
(e)           Decision to purchase.  The decision of the Subscriber to enter
into this Agreement and to purchase Shares pursuant hereto has been based only
on the representations of this Agreement and any accompanying offering
memorandum, if any.  It is not made on other information relating to the Company
and not upon any oral representation as to fact or otherwise made by or on
behalf of the Company or by any person which contradicts this Agreement or any
offering memorandum.  The Subscriber agrees that the Company assumes no
responsibility or liability of any nature whatsoever for the accuracy, adequacy
or completeness of any business plan information which has been created based
upon the Company’s management experience.  In particular, and without limiting
the generality of the foregoing, the decision to subscribe for Shares has not
been influenced by:
 
 
(i)
newspaper, magazine or other media articles or reports related to the Company or
their businesses;

 
 
(ii)
promotional literature or other materials used by the Company for sales or
marketing purposes; or

 
 
(iii)
any representations, oral or otherwise, that any of the Securities will be
repurchased or have any guaranteed future realizable value or that there is any
certainty as to the success of the Company or the liquidity or value of any of
the securities of the Company.

 
(f)           Advertisements.  The Subscriber acknowledges that the Subscriber
has not purchased Shares as a result of any general solicitation or general
advertising, including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising.
 
 
 

--------------------------------------------------------------------------------

 
- 7 -
 
(g)           Information not received.  The Subscriber has not received, nor
has the Subscriber requested, nor does the Subscriber have any need to receive,
any offering memorandum or any other document (other than documents the content
of which is prescribed by statute or regulation) describing the business and
affairs of the Company which has been prepared for delivery to, and review by,
prospective purchasers in order to assist them in making an investment decision
in respect of the Shares, and the Subscriber has not become aware of any
advertisement in printed media of general and regular paid circulation, radio or
television with respect to the distribution of the Shares.
 
(h)           Economic risk.  The Subscriber has such knowledge and experience
in financial and business affairs as to be capable of evaluating the merits and
risks of the Subscriber’s investment in and to any of the Securities, and the
Subscriber is able to bear the economic risk of a total loss of the Subscriber’s
investment in and to any of the Securities.  The Subscriber understands that an
investment in any of the Securities is a speculative investment and that there
is no guarantee of success of the plans of the Company’s management.  Such plans
are an effort to apply present knowledge and experience to project a future
course of action which is hoped will result in financial success employing the
Company’s assets and with the present level of management’s skills and of those
whom the Company will need to attract (which cannot be assured).  Additionally,
all plans are capable of being frustrated by new or unrecognized or
unappreciated present or future circumstances which can typically not be
predicted, accurately or at all.
 
(i)           No Representations as to resale.  No person has made to the
Subscriber any written or oral representations:
 
 
(i)
that any person will resell or repurchase any of the Securities;

 
 
(ii)
that any person will refund the purchase of any of the Securities;

 
 
(iii)
as to the future price or value of any of the Securities; or

 
(j)           Resale restrictions.  The Subscriber has been independently
advised as to the applicable hold period imposed in respect of the Securities by
securities legislation in the jurisdiction in which the Subscriber resides and
confirms that no representation has been made respecting the applicable hold
periods for the Securities (including their component parts) and is aware of the
risks and other characteristics of the Securities and of the fact that the
Subscriber may not be able to resell the Securities except in accordance with
the applicable securities legislation and regulatory policy.  In this regard the
Subscriber agrees that if the Subscriber decides to offer, sell or otherwise
transfer any of the Securities, the Subscriber will not offer, sell or otherwise
transfer any of such Securities, directly or indirectly, in the U.S. or to U.S.
residents unless:
 
 
(i)
the sale is to the Company;

 
 
(ii)
the sale is made outside the United States in compliance with the requirements
of Rule 904 of Regulation S under the United States Securities Act of 1933 (the
“1933 Act”) and in compliance with applicable state securities laws;

 
 
(iii)
the sale is made pursuant to an exemption from registration under the 1933 Act
provided by Rule 144 thereunder and in compliance with applicable state
securities laws; or

 
 
(iv)
with the prior written consent of the Company, the sale is made pursuant to
another applicable exemption from registration under the 1933 Act and in
compliance with applicable state securities laws.

 
(k)           Reports and undertakings.  If required by applicable securities
legislation, policy or order or by any securities commission, stock exchange or
other regulatory authority, the Subscriber will execute and otherwise assist the
Company in filing such reports, undertakings and other documents as may be
reasonably required with respect to the issue of the Securities.
 
 
 

--------------------------------------------------------------------------------

 
- 8 -
 
(l)           No prospectus filing.  The Subscriber acknowledges that this is an
offering made on a private basis without a prospectus and that no federal,
state, provincial or other agency has made any finding or determination as to
the merits of the investment nor made any recommendation or endorsement of the
Securities, and that:
 
 
(i)
the Subscriber may be or is restricted from using most of the civil remedies
available under applicable securities legislation;

 
 
(ii)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

 
 
(iii)
the Subscriber may not receive information that would otherwise be required to
be provided to the Subscriber under such securities legislation; and

 
 
(iv)
in addition to releases contained in this Agreement, the Company is relieved
from certain obligations that would otherwise apply under applicable securities
legislation.

 
(m)           Withdrawal.  This Agreement is given for valuable consideration
and, except as permitted by this Agreement, shall not be withdrawn or revoked by
the Subscriber once tendered to the Company with the Subscription Price.
 
(n)           Disclosure of Subscriber information.  By providing personal
information to the Company, the Subscriber and each person for whom it is
contracting is consenting to the Company’s collection, use and disclosure of
that information for the purpose of the subscription of the Shares, the offering
and general corporate purposes.  The Subscriber, and each person for whom it
acts, consents to disclosure of personal information by the Company to
regulators or any other person or entity the Company considers advisable or
necessary for their securities, corporate or other purposes.
 
(o)           Age of majority.  The Subscriber, if an individual, has attained
the age of majority and is legally competent to execute this Agreement and to
take all actions required pursuant hereto.
 
(p)           Authorization and formation of subscriber.  The Subscriber, if a
corporation, partnership, trust or other form of business entity, is authorized
and otherwise duly qualified to purchase and hold the Securities, and such
entity has not been formed for the specific purpose of acquiring Securities in
this issue and has not acted to acquire Securities in this issue in violation of
the provisions of Regulation S or Rule 144 under the securities laws of the
United States or in violation of any of the exemptions provided by the
securities laws of any other jurisdiction.  If the Subscriber is one of the
aforementioned entities it hereby agrees that, upon request of the Company, it
will supply the Company with any additional written information that may be
requested by the Company.  In addition, the entering into of this Agreement and
the transactions contemplated hereby will not result in the violation of any of
the terms of and provisions of any law applicable to, or the constating
documents, if a corporation, of, the Subscriber or of any agreement, written or
oral, to which the Subscriber may be a party or by which the Subscriber may be
bound.
 
(q)           Legal obligation.  This Agreement has been duly and validly
authorized, executed and delivered by and constitutes a legal, valid, binding
and enforceable obligation of the Subscriber.
 
(r)           Compliance with applicable laws.  The Subscriber knows of no
reason (and is sufficiently knowledgeable to determine the same or has sought
legal advice) why the delivery of this Agreement, the acceptance of it by the
Company and the issuance of the Securities to the Subscriber will not comply
with all laws applicable to the Subscriber and the Subscriber has no reason to
believe that the Subscriber’s subscription hereby will cause the Company to
become subject to or required to comply with any disclosure, prospectus or
reporting requirements or to be subject to any civil or regulatory review or
proceeding.  In addition, the Subscriber will comply with all applicable
securities laws and will assist the Company in all reasonable manners to comply
with all applicable securities laws.
 
(s)           Encumbrance or transfer of Securities.  The Subscriber will not
sell, assign, gift, pledge or encumber in any manner whatsoever any of the
Securities herein subscribed for except in accordance with applicable securities
legislation and this Agreement.
 
2.3 Truth of Subscriber’s representations and warranties.  The Subscriber
understands that the Company will rely on the acknowledgments, representations
and covenants of the Subscriber contained in this Agreement in determining
whether a sale of the Shares to the Subscriber is in compliance with applicable
securities laws and in the best interest of the Company.  All of the information
set forth in this Agreement with respect to the Subscriber are correct and
complete as of the date hereof and if there should be any material change in
such information prior to the acceptance of this Agreement by the Company the
Subscriber will immediately furnish the revised or corrected information to the
Company.
 
 
 

--------------------------------------------------------------------------------

 
- 9 -
 
2.4 The Company’s representations and warranties. The Company represents and
warrants to the Subscriber that:
 
(a) that the Company is a company duly incorporated under the laws of Delaware
and it has full power and authority to conduct its business and the Company has
the power and capacity to execute and deliver and comply with the provisions of
this Agreement and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement;


(b) that the execution and delivery by or on behalf of the Company of this
Agreement and the issue by the Company of the Shares do not and will not violate
any U.S. SEC and stock exchange rules and any other applicable law or regulation
and are not and will not be contrary to the provisions of the [Memorandum and
Articles of Association of the Company] and will not violate any terms of, or
constitute a default under, any instrument or agreement to which the Company is
a party or by which it or its property is bound;


(c) that all consents, clearances, approvals, authorizations and orders of any
court, government department or other regulatory body in the U.S, or elsewhere
and all corporate consents, approvals and authorizations required by the U.S.
SEC, relevant stock exchanges, existing shareholders of the Company and the
Company for or in connection with the execution and delivery of this Agreement
and the allotment and issue of the Shares have been obtained and will remain in
full force and effect;


(d) that the Company shall take all necessary actions in order to comply with
the terms and conditions of Rule 144, to be taken on its part, in order to make
certain that the exemption from registration under Rule 144 and sales by
subscriber pursuant thereto, at the time that the holding period and legend
limitations expire and for a period of 2 years thereafter, will be available to
Subscriber for purposes of its resale of the Securities there under, including
but not limited to making certain that adequate information concerning the
Company is then available to the public and any other conditions that the
Company would be required to perform in compliance therewith.


 
2.5 Company confidential information.  The Subscriber acknowledges that the
Company is engaged in business development including programs of research and
development and the marketing of products and services.  The Subscriber also
recognizes the importance of protecting the Company’s trade secrets,
confidential information and other proprietary information and related rights
acquired through such Company’s expenditure of time, effort and
money.  Therefore, in consideration of the Company permitting the Subscriber to
submit this subscription and have access to the Company’s information and/or
Company’s confidential information otherwise coming to the Subscriber, the
Subscriber agrees to be bound by the following terms and conditions with respect
to the Company:
 
 
(a)  “Confidential Information” includes any of the following:

 
 
(i)
any and all versions of the trade names, trade-mark, business plans, products,
software, all Developments (as defined below) and all other matters owned or
marketed by the Company;

 
 
(ii)
information regarding the Company’s business operation, methods and practices,
including marketing strategies, product pricing, margins and hourly rates for
staff and information regarding the financial affairs of the Company;

 
 
(iii)
the names of the Company’s clients and the names of the suppliers to the
Company, and the nature of the Company’s relationships with these clients and
suppliers; and

 
 
(iv)
any other trade secret or confidential or proprietary information in the
possession or control of the Company,

 
 
 

--------------------------------------------------------------------------------

 
- 10 -
 
but Confidential Information does not include information which is or becomes
generally available to the public without the Subscriber’s fault.
 
 
(b)  “Developments” include all the following related to the products or
business of the Company:

 
 
(i)
copyright works, software, documentation, data, designs, scripts, photographs,
music, reports, flowcharts, trade-marks, specifications, source codes, product
designs or formula and any related works, including any enhancements,
modifications, or additions to the products owned, marketed or used by the
Company; and

 
 
(ii)
inventions, devices, discoveries, concepts, ideas, algorithms, formulae,
know-how, processes, techniques, systems and improvements, whether patentable or
not, developed, created, acquired, generated or reduced to practice by the
Company or any person by or for the Company, including the Subscriber.

 
(c)  At all times the Subscriber shall keep in strictest confidence and trust
the Confidential Information.  The Subscriber shall take all necessary
precautions against unauthorized disclosure of the Confidential Information, and
the Subscriber shall not directly or indirectly disclose, allow access to,
transmit or transfer the Confidential Information to a third party, nor shall
the Subscriber use, copy or reproduce the Confidential Information except as may
be reasonably required for the Subscriber with the permission of the Company
that holds such Confidential Information.
 
(d)  Upon the request of the Company, the Subscriber shall immediately return to
the Company all materials, including all copies in whatever form, containing the
Confidential Information of the Company which are in the Subscriber’s possession
or under the Subscriber’s control.
 
(e)  The Subscriber acknowledges and agrees that he shall not acquire any right,
title or interest in or to the Confidential Information.  Should any interest in
the Confidential Information come into the possession of the Subscriber by any
means, other than specific written transfer by the Company, the Subscriber
hereby assigns and transfers, now and in the future, to the Company, and agrees
that the Company shall be the exclusive owner of, all of the Subscriber’s right,
title and interest to any such throughout the world, including all trade
secrets, patent rights, copyrights and all other intellectual property rights
therein.  The Subscriber further agrees to cooperate fully at all times with
respect to signing further documents and doing such acts and other things
required by the Company to confirm such transfer of ownership of rights.  The
Subscriber agrees that the obligations in this Section 2.4 shall continue beyond
the issue of Securities and beyond the ownership of Securities or beyond the
termination of the Subscriber’s employment, engagement or association with the
Company for a period of ten (10) years.
 
Article 3
 
RESTRICTED COMMON SHARES AND RESTRICTED DISPOSITION
 
3.1 U.S. law application.  If or as the Company is or may become a U.S. company
or otherwise a company whose securities are or may be subject to U.S. law, the
Subscriber hereby agrees, represents and warrants to the Company as follows:
 
(a)  If Subscriber is representing that he is not a U.S. person then such
representation is true and (i) Subscriber is not a U.S. Person as defined in
Rule 902 of Regulation S (“Regulation S”) under the 1933 Act, which definition
includes, but is not limited to, any natural person resident in the United
States, any corporation or partnership incorporated or organized under the laws
of the United States, or any estate or trust of which any executor,
administrator or trustee is a U.S. Person; (ii) is not purchasing any of the
Securities for the account or benefit of any U.S. Person or for offering, resale
or delivery for the account or benefit of any U.S. Person or for the account of
any person in any jurisdiction; and (iii) was not offered any Securities in the
United States and was outside the United States at the time of execution and
delivery of this Subscription Agreement.
 
 
 

--------------------------------------------------------------------------------

 
- 11 -
 
(b)  The Subscriber acknowledges that the Securities have not been registered
under the 1933 Act and the Company has no obligation or present intention of
filing a registration statement under the 1933 Act in respect of the
Securities.  The Subscriber agrees to resell the Securities only in accordance
with the provisions of applicable securities laws, pursuant to a registration
under the 1933 Act, or pursuant to an available exemption from such registration
(in particular the provisions of Regulation S or Rule 144, as applicable), and
that hedging transactions involving the Securities may not be conducted unless
in compliance with the 1933 Act.  The Subscriber understands that any
certificate representing the Securities will bear a legend setting forth the
foregoing restrictions.  Subject to the representations and warranties expressed
herein, the Subscriber understands that the Securities are restricted securities
within the meaning of Rule 144 promulgated under the 1933 Act, that the
exemption from registration under Rule 144 will not be available in any event
for at least six months from the date of purchase and payment of the Securities
by the Subscriber, and other terms and conditions of Rule 144 are complied with,
and that any sale of the Securities may be made by the Subscriber only in
limited amounts in accordance with such terms and conditions and even then may
not be available unless (i) a public trading market then exists for the common
stock of the Company that issued such Securities, (ii) adequate information
concerning the Company that issued such Securities is then available to the
public and (iii) other terms and conditions of Rule 144 are complied with.
 
(c)  The Subscriber further acknowledges and understands that, without in any
way limiting the acknowledgements and understandings as set forth hereinabove,
the Subscriber agrees that the Subscriber shall in no event make any disposition
of all or any portion of the Securities which the Subscriber is acquiring
hereunder unless and until:
 
 
(i)
there is then in effect a “Registration Statement” under the 1933 Act covering
such proposed disposition and such disposition is made in accordance with said
Registration Statement; or

 
 
(ii)
(A) the Subscriber shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, (B) the Subscriber shall
have furnished the Company with an opinion of the Subscriber’s own counsel to
the effect that such disposition will not require registration of any such
Securities under the 1933 Act and (C) such opinion of the Subscriber’s counsel
shall have been reasonably concurred in by counsel for the Company and the
Company shall have advised the Subscriber of such concurrence.

 
3.2 Legending of the Securities.  The Subscriber agrees and understands that the
certificates representing the Securities will be stamped with the following
legend (or substantially equivalent language) restricting transfer in the
following manner:
 
“The transfer of the securities represented by this certificate is prohibited
except in accordance with the provisions of Regulation S promulgated under the
United States Securities Act of 1933, as amended (the “1933 Act”), pursuant to
registration under the 1933 Act or pursuant to an available exemption from
registration.  In addition, hedging transactions involving such securities may
not be conducted unless in compliance with the 1933 Act.”
 
3.3 Company permission for transfer.  The Subscriber agrees that unless and
until there is a public market for the Company’s Securities and a Registration
Statement is in effect for the Subscriber’s Securities received from the
Company, the Subscriber may not sell such Securities without prior notice to the
Company and until the Company’s counsel is satisfied that the Subscriber may
lawfully sell the Securities.  The Subscriber acknowledges that this is an
effort by the Company to protect itself but that the Company nor its counsel is
in control of the facts of the sale and may themselves make error in law and
neither the Company nor its counsel hold out that any permission constitutes
advice to the Subscriber that he may in fact sell and all risks of the sale,
legal and otherwise, reside solely with the Subscriber.
 
 
 

--------------------------------------------------------------------------------

 
- 12 -
 
Article 4
 
GENERAL PROVISIONS
 
4.1 Address for delivery.  Each notice, demand or other communication required
or permitted to be given under this Agreement shall be in writing and shall be
sent by delivery (electronic or otherwise) or prepaid registered mail deposited
in a post office addressed to the Subscriber or the Company at the address
specified in this Agreement.  The date of receipt of such notice, demand or
other communication shall be the date of delivery thereof if delivered, or, if
given by registered mail as aforesaid, shall be deemed conclusively to be the
fifth day after the same shall have been so mailed, except in the case of
interruption of postal services for any reason whatsoever, in which case the
date of receipt shall be the date on which the notice, demand or other
communication is actually received by the addressee.  Each party to this
Agreement may, at any time, and from time to time notify the other party in
writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.
 
4.2 Gender and number.  This Agreement is to be read with all changes in gender
or number as required by the context and the gender of the Subscriber.
 
4.3 Governing law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.  Any dispute regarding
matters as between the Subscriber and the Company, whether as a subscriber or
securityholder and whether arising under this Agreement or pursuant to
securityholder rights pursuant to the constating documents of the Company or
applicable law, shall be adjudicated exclusively in the Courts of the State of
Delaware, unless the Company shall permit otherwise.
 
4.4 Survival of Agreement terms.  The covenants, representations and warranties
contained herein shall survive the closing of the transactions contemplated
hereby.  The terms of this Agreement shall bind the Subscriber, and any
successor or assignee, from the date of tendering to the Company and both before
and after issuance of the Securities, and shall continue to bind until sale or
other disposition of all the Securities by the Subscriber but that certain
provisions, such as the release, indemnity and confidentiality provisions of
this Agreement shall continue to bind for a period of ten (10) years after the
sale or other disposition of the Securities.
 
4.5 Enforceability.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.
 
4.6 Counterparts.  This Agreement may be signed by the parties hereto in as many
counterparts as may be necessary, each of which so signed shall be deemed to be
an original, and such counterparts together shall constitute one and the same
instrument and notwithstanding the date of execution will be deemed to bear the
execution date as set forth in this Agreement.  This Agreement may also be
executed and exchanged by facsimile and such facsimile copies shall be valid and
enforceable agreements.
 
4.7 Entire Agreement.  This Agreement constitutes the only agreement between the
parties with respect to the subject matter hereof and shall supersede any and
all prior negotiations and understandings.  There are no collateral agreements
or understandings hereto and this Agreement, and the documents contemplated
herein, constitutes the totality of the parties’ agreement.
 
4.8 Amendments.  This Agreement may be amended or modified in any respect by
written instrument only.  The Company may give notice of an amendment to the
terms of this Agreement by delivery to the Subscriber of the intended amendment
addendum.  In the event that the Subscriber does not refuse the amendment within
fifteen (15) days of delivery of the proposed amendment then this Agreement will
be amended to the proposed terms without any further act required by the
Subscriber.
 
 
 

--------------------------------------------------------------------------------

 
- 13 -
 
4.9 Successors and assigns.  The terms and provisions of this Agreement shall be
binding upon and enure to the benefit of the Subscriber, the Company and its
successors and lawfully permitted assigns.  This Agreement shall not be
assignable by any party without the written consent of the other parties
hereto.  The benefit and obligations of this Agreement, insofar as they extend
to or affect the Subscriber, shall pass with any assignment or transfer of any
of the Securities in accordance with the terms of this Agreement, except as
otherwise noted in this Agreement.
 
4.10 Time of the essence.  Time is of the essence in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 